DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Objections and Rejections pending
Since the Office Action mailed on October 29, 2021

The objection to claim 6 is withdrawn.

The rejection of claims 1-10 under 35 U.S.C. 112(a) is withdrawn.

The rejection of claims under 35 U.S.C. 112(b) is maintained. It is not clear what is meant by “two molecule layers” and “two molecular layers”.  This rejection is presented again below for Applicant’s convenience.

The double patenting rejections are withdrawn, but have been rewritten below in light of Applicant’s latest Amendment. 
The rejections of claims 11 and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Maney are withdrawn.  

The rejections of claims 1, 2, 10-12, and 20 under 
35 U.S.C. 102(a)(2)/35 U.S.C. 103 are withdrawn, but have been rewritten below in light of Applicant’s latest Amendment. 


The rejections of claims 3-6, 15 and 161 under 35 U.S.C. 103 are withdrawn, but have been rewritten below in light of Applicant’s latest Amendment. 

The rejections of claims 1 and 2 under 35 U.S.C. 103 as being obvious over Maney are withdrawn.


Response to Arguments

Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.  Applicant requests that the Krantz Lab webpage article used in the rejections no longer be considered prior art and so not be used in any prior art rejections.  The Examiner respectfully declines to do.  Applicant points out that inconsistencies in cited dates in another Krantz Lab webpage indicates that that webpage was updated later than stated.  So, Applicant concludes that the specific Krantz webpage relied upon by Applicant has a later publication date than indicated.  First, this webpage having the inconsistencies does not appear to have any connection with the webpage relied upon by the Examiner– it concerns fermentors - other than both webpages were posted by people, not clearly the same, in the Krantz Lab at the University of California, Berkeley.  Second, there are no apparent similar inconsistencies in the specific webpage relied by the Examiner.  Last, Applicant’s earliest effective filing date is March 30, 2016.  The fermentors webpage cited by Applicant does not have any date suggesting publication or editing after Applicant’s earliest effective filing date (the latest date indicated by Applicant from the “fermentors” web page is 2013).  However, if Applicant submits a statement from Krantz Lab stating that the webpage relied upon by the Examiner was in fact materially changed after Applicant’s earliest effective filing date, the Examiner will no longer use Krantz Lab as prior art.    



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 6 and 16 what is meant by “two molecule layers” and “two molecular layers”?


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 1 of the instant application.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 2 together of U.S. Patent No. 10,648,016 B2.  
Claim 1, from which claim 2 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 2 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 2 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 3 of the instant application.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 4 together of U.S. Patent No. 10,648,016 B2.  
Claim 1, from which claim 4 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 4 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 4 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 6 of the instant application.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 7 of the instant application.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 8 of the instant application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 9 of the instant application.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 9 together of U.S. Patent No. 10,648,016 B2.  
Claim 1, from which claim 10 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 9 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 10 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 14 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 14 of the instant application.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 11 together of U.S. Patent No. 10,648,016 B2.  
Claim 11, from which claim 12 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 11 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 12 together of U.S. Patent No. 10,648,016 B2.  
Claim 11, from which claim 13 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 13 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 13 together of U.S. Patent No. 10,648,016 B2.  
Claim 11, from which claim 14 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 14 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 14 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 16 of the instant application.


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 15 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 17 of the instant application.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 16 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 18 of the instant application.


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 17 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 19 of the instant application.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 17 together of U.S. Patent No. 10,648,016 B2.  
Claim 11, from which claim 20 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 10,648,016 B2 meets the additional limitation of claim 20 of the instant application.  Note the one of ordinary skill in the art at the time of the invention would combine together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 10-12 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Goldstein et al., “CMOS Low Current Measurement System for Biomedical Applications,” IEEE Transactions on Biomedical Circuits and Systems, vol. 6, no. 2, April 2012 (“Goldstein”)   or, in the alternative, under 35 U.S.C. 103  as obvious over Goldstein in view of NováK et al., “BLM Analyzer: a software tool for experiments on planar bilayers,” Biotechniques vol. 42, no. 3, 2007, pp. 335-341 (“NováK”), Polak et al., “System for Measuring Planar Lipid Bilayer Properties,” J. Membrane Biol. (2012) 245:025-032 (“Polak”), and dissertation entitled “Bilayer Lipid Membrane (BLM) Integration into Microfluidic Platforms with Application Toward BLM-Based Biosensors,” by Louis Hromada, Jr. Graduate School of the University of Maryland, College Park, 2007 (“Hromada, Jr.).

Addressing claim 1, Goldstein discloses a method of detecting a lipid bilayer membrane formed in a cell of a nanopore based sequencing chip (see the second full paragraph of I. Introduction on page 111), comprising: 
applying an alternating current (AC) voltage across a lipid membrane disposed between a working electrode and a counter electrode (for the lipid membrane disposed between a working electrode and a counter electrode see Figure 1 noting especially “Ag/AgCl electrodes” and the bilayer therebetween.  Also see Figure 17(a) wherein the “Iin Electrode” is being construed as the counter electrode, and the “Experimental Ground Electrode” is being construed as the working electrode, as it is the electrode at which the measurement signal originates (Figure 2).  For applying an AC voltage see 
Figure 17(b) and in C. Measuring the Electrophysiological Properties of a Planar Lipid Bilayer on page 117, “In order to characterize the bilayer, square and triangular stimulus voltage signals, shown in the top of Fig. 17(b), from an external function generator, were applied . . . “), the lipid membrane (note “bilayer” in Figure 1 and see the last paragraph on page 111.  Also see Figure 17(a).) electrically coupled with a capacitor (note “CF” in Figure 2 and the phrase “where CF is the chosen integration capacitor” adjacent equation (1) on page 113), wherein the AC voltage alternates between a first voltage and a second voltage (see Figure 17(b));
periodically sampling a voltage across the capacitor (see Figure 2, noting especially in the accompanying caption, “and the input current is converted to an output voltage…” and “The low-pass filter is used to filter out high frequency noise that is higher than the selected sampling frequency.[italicizing by the Examiner]”  Also, in II. System Overview – A. Architecture on page 112, “Finally, the signal passes through an output buffer that is capable of driving the output pad loaded by an external ADC.”); 
determining a change in the sampled voltage across the integrating capacitor in response 10 to an intermediate change in the AC voltage (see Figure 17(b).  Note that the measured current is converted to voltage.  See again the Figure 2, noting especially in the accompanying caption, “and the input current is converted to an output voltage…”, and on page 113,

    PNG
    media_image1.png
    228
    491
    media_image1.png
    Greyscale


 ); and 
detecting that the lipid membrane comprises a lipid bilayer based on the determined change in the sampled voltage across the capacitor in response to the change in the AC voltage (implied by the Figure 17 caption, “From the recorded signals, the specific capacitance of the lipid bilayer was calculated as 1.0495 µF/cm2 and the specific resistance as 1.7365 MΩcm2, which is consistent with the reported properties of the black lipid membrane [29].[italicizing by the Examiner]”); and
determining the change in the sampled voltage across the capacitor in response to the monitoring signal when the AC voltage is at an intermediate monitoring magnitude, wherein the intermediate monitoring magnitude is smaller than the first phase magnitude but greater than the second phase magnitude (for this limitation claim note that in Figure 17(b) of Goldstein the change in AC voltage occurs between a positive AC voltage magnitude and a negative voltage magnitude. ).


While the Examiner believes that determining whether a lipid bilayer has been formed, as disclosed in Goldstein, is a type of detecting the state of the lipid membrane (it is one of the states in claim 7) the Examiner will also make an obviousness rejection if the phrase “detecting a state” is meant to have a different interpretation, such as, detecting a state from one of several possible states.
	As shown by NováK it was known at the time of the effective filing date of the application that electrical measurement across the lipid membrane could be used to detect one of three states of the lipid membrane: “(i) no membrane, (ii) membrane formation, and (iii) membrane stable.”  See the first paragraph of Software Description on page 338.  It will be noted that NováK also discloses using an AC stimulus voltage for the detecting.  See Figure 1 and the first paragraph of Principle of Measurement on page 326.  Polak shows that it was also known at the time of the effective filing date of the application that electrical measurement across the lipid membrane could be used to detect whether multiple layers, rather a planar bilayer, or no membrane has been formed.  See the last paragraph in the first column on page 626.  It will be noted that Polak also discloses that the stimulus voltage for the detecting could be “pulses, linear rising signals, sinusoids or triangular signals.”  See again the last paragraph in the first column on page 626, bridging to the second column.  Hromada, Jr. discloses monitoring bilayer membrane (BLM) formation with a triangular waveform stimulus.  Successful BLM formation, no BLM formation, or a popped BLM  (understood by the Examiner to mean ruptured BLM) can be determined by comparing measured electrical signal to thresholds.  See bottom of page 29, bridging to page 30, and page 68.    
	So, in light of NováK, Polack, and Hromada, Jr. it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to also include additional predetermined thresholds for comparison to the change in the sampled voltage across the integrating capacitor (in addition to the implied threshold value in Goldstein for successful lipid bilayer membrane formation  (Figure 17 caption, “From the recorded signals, the specific capacitance of the lipid bilayer was calculated as 1.0495 µF/cm2 and the specific resistance as 1.7365 MΩcm2, which is consistent with the reported properties of the black lipid membrane [29].[italicizing by the Examiner]”) because this will make the method of Goldstein more useful as it would allow the method to better characterize the resulting membrane.  That is, instead of indicating either that a lipid bilayer membrane was successfully formed or was not successfully formed, with the additional threshold for comparisons the method could indicate whether a lipid bilayer membrane was successfully formed, that the successfully formed membrane is stable, no membrane was formed, a multilayer membrane was formed, or the membrane ruptured. 

Addressing claim 2, for the additional limitation of this claim note that in 
Figure 17(b) of Goldstein the change in AC voltage occurs between a positive AC voltage magnitude and a negative voltage magnitude.



Addressing claim 10, since the method of Goldstein as modified by NováK, Polak, and Hromada, Jr. is to detect a state of the lipid bilayer membrane, such as whether a lipid bilayer membrane was successfully formed, no membrane was formed, a multilayer membrane was formed, or the membrane ruptured, once the state has been detected, such as that the membrane has ruptured, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the application to disable further electrical stimuli as the goal of the method has been already accomplished.  A switch is well-established means for opening an electrical circuit.


Addressing claim 11, Goldstein discloses a system for detecting a lipid bilayer formed in a cell of a nanopore based sequencing chip (see the second full paragraph of I. Introduction on page 111, and  Figures 1 and 17(a)), comprising: 
an capacitor  (note “CF” in Figure 2 and the phrase “where CF is the chosen integration capacitor” adjacent equation (1) on page 113); 
Attorney Docket No. GENIP037 25 PATENTa working electrode coupled to the capacitor (see Figure 17(a) wherein the “Iin Electrode” is being construed as the counter electrode, and the “Experimental Ground Electrode” is being construed as the working electrode, as it is the electrode at which the measurement signal originates (Figure 2)); 
a counter electrode (see Figure 17(a) wherein the “Iin Electrode” is being construed as the counter electrode, and the “Experimental Ground Electrode” is being construed as the working electrode, as it is the electrode at which the measurement signal originates (Figure 2));
a surface configured to support a lipid membrane between the working electrode and the counter electrode such that the lipid membrane is electrically coupled with the  capacitor (see Figures 1 and 17(a)); 
an alternating current (AC) voltage source that applies an AC voltage to the counter 5 electrode  (“The external DAC for supplying bias voltages and Vcmd  was an AD5668.”  See page 116.  Also see Figure 17(b).); 
an analog measurement circuit (analog-to-digital converter (ADC)) configured to periodically sample a voltage across the capacitor (Figure 2 and on page 112, “Finally, the signal passes through an output buffer that is capable of driving the output pad loaded by an external ADC.”  Also, on page 116, “The external ADC, an Analog Devices AD7685, features 16 bits of resolution and 250 kSPS.”); and 
a processor or a circuitry configured to: 
determine a change in the sampled voltage across the capacitor in 10 response to a change in the AC voltage; and 
detect that the lipid membrane comprises a lipid bilayer based on the determined change in the sampled voltage across the capacitor in response to the change in the AC voltage  (this processor or circuitry is implied by C. Measuring the Electrophysiological Properties of a Planar Lipid Bilayer on page 117, especially, “From the recorded signals, the specific capacitance of the lipid bilayer was calculated as 1.0495 µF/cm2 and the specific resistance as 1.7365 MΩcm2, which is consistent with the reported properties of the black lipid membrane [29].”  Also, see Figure 9 noting especial “PC or Laptop”.); and
determine the change in the sampled voltage across the capacitor in response to the monitoring signal when the AC voltage is at an intermediate monitoring magnitude, wherein the intermediate monitoring magnitude is smaller than the first phase magnitude but greater than the second phase magnitude (for this limitation claim note that in Figure 17(b) of Goldstein the change in AC voltage occurs between a positive AC voltage magnitude and a negative voltage magnitude. ).
While the Examiner believes that determining whether a lipid bilayer has been formed, as disclosed in Goldstein, is a type of detecting the state of the lipid membrane (it is one of the states in claim 7) the Examiner will also make an obviousness rejection if the phrase “detect a state” is meant to have a different interpretation, such as, detecting a state from one of several possible states.
	As shown by NováK it was known at the time of the effective filing date of the application that electrical measurement across the lipid membrane could be used to detect one of three states of the lipid membrane: “(i) no membrane, (ii) membrane formation, and (iii) membrane stable.”  See the first paragraph of Software Description on page 338.  It will be noted that NováK also discloses using an AC stimulus voltage for the detecting.  See Figure 1 and the first paragraph of Principle of Measurement on page 326.  Polak shows that it was also known at the time of the effective filing date of the application that electrical measurement across the lipid membrane could be used to detect whether multiple layers, rather a planar bilayer, or no membrane has been formed.  See the last paragraph in the first column on page 626.  It will be noted that Polak also discloses that the stimulus voltage for the detecting could be “pulses, linear rising signals, sinusoids or triangular signals.”  See again the last paragraph in the first column on page 626, bridging to the second column.  Hromada, Jr. discloses monitoring bilayer membrane (BLM) formation with a triangular waveform stimulus.  Successful BLM formation, no BLM formation, or a popped BLM  (understood by the Examiner to mean ruptured BLM) can be determined by comparing measured electrical signal to thresholds.  See bottom of page 29, bridging to page 30, and page 68.    
So, in light of NováK, Polack, and Hromada, Jr. it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the processor or circuitry also include additional predetermined thresholds for comparison to the change in the sampled voltage across the integrating capacitor (in addition to the implied threshold value in Goldstein for successful lipid bilayer membrane formation  (Figure 17 caption, “From the recorded signals, the specific capacitance of the lipid bilayer was calculated as 1.0495 µF/cm2 and the specific resistance as 1.7365 MΩcm2, which is consistent with the reported properties of the black lipid membrane [29].[italicizing by the Examiner]”) because this will make the system of Goldstein more useful as it would allow the system to better characterize the resulting membrane.  That is, instead of just indicating either that a lipid bilayer membrane was successfully formed or was not successfully formed, with the additional thresholds for comparisons the system could indicate whether a lipid bilayer membrane was successfully formed, the formed membraned is stable, no membrane was formed, a multilayer membrane was formed, or the membrane ruptured.



Addressing claim 12, for the additional limitation of this claim note that in Figure 17(b) of Goldstein the change in AC voltage occurs between a positive AC voltage magnitude and a negative voltage magnitude.




Claims 3, 4,  6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of NováK, Polak, and Hromada, Jr. as applied to claims 1, 2, and 10-12 above, and further in view of article by the Krantz Lab at the University of California, Berkeley, entitled, “Planar lipid electrophysiology” (“Krantz Lab”).

Addressing claims 3 and 4, Goldstein as modified by NováK, Polak, and Hromada, Jr., though, does not provide details on the detecting step other than to indicate that, “The bilayer can be modeled electrically as an RC parallel circuit.”  See the second column on page 117.  So Goldstein does not disclose the step of determining the change in the sampled voltage 15 across the integrating capacitor in response to the change in the AC voltage when the AC voltage changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase.  Goldstein also does not disclose determining the change in the sampled voltage across the integrating capacitor in response to the change in the AC voltage when the AC voltage 20 changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and wherein an AC positive phase comprises a positive square wave and an AC negative phase comprises a negative square wave.
	However, as shown by Krantz Lab it was known at the time of the invention, when using a triangular stimulus voltage to determine the capacitance of a planar lipid bilayer, to determine the change in the sampled voltage 15 in response to the change in the AC voltage when the AC voltage changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and further determine the change in the sampled voltage in response to the change in the AC voltage when the AC voltage 20 changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and wherein an AC positive phase comprises a positive square wave and an AC negative phase comprises a negative square wave.  See in Krantz Lab Capacitance test.
	Thus, in light of Krantz Lab it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include performing in the method of Goldstein the determining steps as set forth in claims 3 and 4 because (1) Goldstein discloses using a triangular stimulus AC voltage that has a positive phase and a negative phase, and which results in an output signal having a phase with a AC positive square wave and a phase with a negative square wave (see Figure 17(b) and C. Measuring the Electrophysiological Properties of a Planar Lipid Bilayer  on 
page 117), and (2) as disclosed by Krantz Lab these determining steps would be “[a] convenient way to go about measuring membrane capacitance”.

Addressing claim 6, as stated in the rejection of underlying claim 1 above, 
So, in light of NováK, Polack, and Hromada, Jr. it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to also include additional predetermined thresholds for comparison to the change in the sampled voltage across the integrating capacitor (in addition to the implied threshold value in Goldstein for successful lipid bilayer membrane formation  (Figure 17 caption, “From the recorded signals, the specific capacitance of the lipid bilayer was calculated as 1.0495 µF/cm2 and the specific resistance as 1.7365 MΩcm2, which is consistent with the reported properties of the black lipid membrane [29].[italicizing by the Examiner]”) because this will make the method of Goldstein more useful as it allows it to better characterize the resulting membrane.  That is, instead of indicating either that a lipid bilayer membrane was successfully formed or was not successfully formed, with the additional threshold for comparisons the method could indicate whether a lipid bilayer membrane was successfully formed, no membrane was formed, a multilayer membrane was formed, or the membrane ruptured. 



Addressing claims 13 and 14, Goldstein as modified by NováK, Polak, and Hromada, Jr., though, does not provide details on the detecting step other than to indicate that, “The bilayer can be modeled electrically as an RC parallel circuit.”  See the second column on page 117.  So Goldstein does not disclose the step of determining the change in the sampled voltage 15 across the integrating capacitor in response to the change in the AC voltage when the AC voltage changes from a positive phase (first phase) to a negative phase (second phase) or when the AC voltage changes from a negative phase to a positive phase.  Goldstein also does not disclose determining the change in the sampled voltage across the integrating capacitor in response to the change in the AC voltage when the AC voltage 20 changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and wherein an AC positive phase comprises a positive square wave and an AC negative phase comprises a negative square wave.
	However, as shown by Krantz Lab it was known at the time of the invention, when using a triangular stimulus voltage to determine the capacitance of a planar lipid bilayer, to determine the change in the sampled voltage 15 in response to the change in the AC voltage when the AC voltage changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and further determine the change in the sampled voltage in response to the change in the AC voltage when the AC voltage 20 changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and wherein an AC positive phase comprises a positive square wave and an AC negative phase comprises a negative square wave.  See in Krantz Lab Capacitance test.
	Thus, in light of Krantz Lab it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the processor or circuitry be further configured to include performing in the method of Goldstein the determining steps as set forth in claims 15 and 16 because (1) Goldstein discloses using a triangular stimulus AC voltage that has a positive phase and a negative phase, and which results in an output signal having a phase with a AC positive square wave and a phase with a negative square wave (see Figure 17(b) and C. Measuring the Electrophysiological Properties of a Planar Lipid Bilayer  on page 117), and (2) as disclosed by Krantz Lab these determining steps  would be “[a] convenient way to go about measuring membrane capacitance”. 

Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             April 9, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “15” and “16” in the indicated rejection from the prior Office Action are clear typographical errors. When reading the actual rejections (see pages 36 and 37 of the prior Office Action), it is clear that the additional limitations of claim 13 and 14 are being addressed in the rejections of claims “15 and 16”.